402 Mich. 72 (1977)
259 N.W.2d 558
PEOPLE
v.
SMITH
Docket No. 60236.
Supreme Court of Michigan.
Decided November 28, 1977.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Timothy A. Baughman, Assistant Prosecuting Attorney, for the people.
Carl Ziemba for defendant.
PER CURIAM:
The majority of the Court of Appeals panel in this case and in People v Webb, 75 *73 Mich App 494; 255 NW2d 661 (1977), believes that there is no appeal as a matter of right from a plea-based conviction. We disagree.
Const 1963, art 1, § 20, states in pertinent part: "In every criminal prosecution, the accused shall have * * * an appeal as a matter of right."
The appellate courts of this state have, until recently, consistently interpreted this language to guarantee an appeal as a matter of right from a plea-based conviction. Our review of those decisions, together with § 20's constitutional history[1] and the plain meaning of its language, convinces us of the correctness of this interpretation.
Pursuant to GCR 1963, 853.2(4), in lieu of leave to appeal, the Court of Appeals order dismissing defendant's appeal for lack of jurisdiction is vacated. Defendant's appeal to the Court of Appeals is reinstated and the case is remanded to the Court of Appeals for consideration of the issue raised. We retain no jurisdiction.
KAVANAGH, C.J., and WILLIAMS, LEVIN, COLEMAN, FITZGERALD, RYAN, and BLAIR MOODY, JR., JJ., concurred.
NOTES
[1]  See 1 Official Record, Constitutional Convention 1961, pp 469, 562-568.